PER CURIAM.
This appeal relates to a patent for a. design. The casi1, in the circuit court, ivas disposed of against the complainant, on the demurrer of the respondent. The learned judge who sat in that court, referring to the patent, among other things, said; “Upon its face, and irrespective of any proof, probable or possible, it appears to me manifestly to lack invention.” We agree entirely with this observation, and that, therefore, the case was a suitable one for final disposition on a demurrer. The decree of the circuit court is affirmed, and the appellee will recover his costs of appeal.